DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Information Disclosure Statement
Some references have been crossed out on the IDS because the document numbers were not properly recorded. As a courtesy, the Examiner has cited the apparently indicated documents on the PTO-892. No further action is required.
Examiner’s Note
The claims and specification use the term “coherence.” Coherence is a known term in the art of measurement of winds adjacent a wind turbine. Applicant has defined transverse coherence (¶69) as written by 
    PNG
    media_image1.png
    39
    221
    media_image1.png
    Greyscale
, vertical coherence (¶70) as written by 
    PNG
    media_image2.png
    67
    187
    media_image2.png
    Greyscale
, longitudinal coherence (¶71) as written by 
    PNG
    media_image3.png
    36
    293
    media_image3.png
    Greyscale
, and the temporal coherence (¶75) is written as 
    PNG
    media_image4.png
    36
    178
    media_image4.png
    Greyscale
. For at least the spatial coherences, the concept of coherence demonstrated by these equations appears to be that the velocity (or velocity component) at a point is a function of the velocity at another point. For the spatial coherences, it does not appear that the specification offers an equation for coherence itself. Nonetheless, in the art, coherence is a quantifiable variable.
Lading (US 6,320,272) relates to flow around a wind turbine and defines coherence as 
    PNG
    media_image5.png
    80
    291
    media_image5.png
    Greyscale
, where Χ is the separation vector and ω is a frequency.
In “Spectral coherence in wind turbine wakes,” Jørgen Højstrup states:
[I]n the literature two different definitions of the coherence exist, the definition employed here will be

    PNG
    media_image6.png
    53
    171
    media_image6.png
    Greyscale

where Q( f ) is the quadrature spectrum, Co( f ) is the cospectrum, and S1( f ) and S2( f ) are the power spectra. The other definition sometimes used is the square of Eq. (1) and is also called the “squared coherence”.
In section 6 on p.6-7, Højstrup gives a model for lateral coherence.

    PNG
    media_image7.png
    107
    406
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    88
    1361
    media_image8.png
    Greyscale

The purpose of this note is to raise the question as to whether coherence is being used in a manner consistent with the usage in the art. However, it is noted that there is some variation in how coherence is expressed in the prior art. The Examiner does not find a lack of clarity because the meaning of coherence, as it is used in the claims, is adequately defined in the specification. 
Specification
The application papers are objected to because the Specification and Claims filed 17 September 2021 include equations that are not legible. The Office has attempted to decipher the equations to produce the pre-grant publication, US20220106937A1. However, it appears there are some errors due to the original documents being illegible. The examiner has reviewed the pre-grant publication and has found inconsistencies that appear to be errors, due to the original documents being illegible. The following is a list of the apparent errors found by the examiner when comparing the pre-grant publication to corresponding documents in the EPO and France, and when comparing the equations to the text defining the terms in the equations. This list may not be exhaustive and it is meant to draw the Applicant’s attention to potential errors. Other errors may be present, and some of the Examiner’s proposed corrections may not be as Applicant intended.
In ¶28 line 2, it appears that “Ag” with a g subscript should be corrected to --As-- with an s subscript.
In ¶75 line 4, it appears that “Ag” with a g subscript should be corrected to --As-- with an s subscript.
In the block of equations in ¶29 and ¶84 and claim 24, corrections as noted below are apparently needed.
[AltContent: textbox (add commas)][AltContent: textbox (add commas)][AltContent: textbox (add commas)][AltContent: textbox (=)]
    PNG
    media_image9.png
    241
    652
    media_image9.png
    Greyscale

In the block of equations in ¶30, it appears that all instances of the character “w” should be corrected to the Greek letter ω.
In the third to last line of ¶30, “Cg” with a g subscript should apparently be corrected to --Ca-- with an a subscript.
In the end of ¶74, ω is a vector, and the items in parentheses should apparently be separated by spaces.
In the equations in ¶85, it appears that all instances of the character “w” should be corrected to the Greek letter ω.
In the equations in ¶98, it appears that all instances of the character “w” should be corrected to the Greek letter ω.
In the equations in ¶99, it appears that all instances of the character “w” should be corrected to the Greek letter ω.
It is possible that two of the subscripts in the first equation in ¶99 are incorrectly written as Greek letter α instead of letter a.
A legible substitute specification in compliance with 37 CFR 1.52(a)  and (b) and 1.125  is required. See MPEP 608.01 and 37 C.F.R. 1.58 concerning Chemical and mathematical formulae and tables.
Claim Objections
Claims 15-26 and 30 are objected to because of the following informalities:
In claim 15 at part c), “with LiDAR” should be corrected to --with the LiDAR--.
In claim 15 at the beginning of part d), “determining speed” should be corrected to --determining wind speed--.
In claim 15 at the last line of part d), “measurements” should be corrected to --the measurements--.
In claim 16 at line 3 of the printed pre-grant publication the last term of the equation should apparently be corrected to --cjvj,z(k)-- with a z subscript instead of an x.
In claim 16 at lines 4-5, “k being the discrete time” should be corrected to --k being [[the ]]discrete time--.
In claim 24 at lines 3-4, “k being the discrete time” should be corrected to --k being [[the ]]discrete time--.

In claims 16-26 at the beginning of each claim, “A method” should be corrected to --The method--.
In the equations in claim 24 as printed in the pre-grant publication, it appears that all instances of the character “w” should be corrected to the Greek letter ω.
It is possible that two of the subscripts in the first equation in claim 24 are incorrectly written as Greek letter α instead of letter a, as printed in the pre-grant publication.
In claim 26 at line 4, “the rotor” should be corrected to --a rotor--.
In claim 30 at the end of line 1, “with LiDAR” should be corrected to --with the LiDAR--.
Appropriate correction is required.
Claim Interpretation
No claim limitations are interpreted under 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 at section c) recites the limitation “performing measurements with LiDAR sensor of wind amplitude and direction in at least one vertical wind measurement plane.” Although the specification repeats this verbatim, there is not adequate written description of how to perform this step. According to US 2021/0277867, wind direction is not directly measured by a Lidar sensor, particularly in a vertical plane (¶16-21). Specifically, wind speeds along multiple rays can be measured, and then the wind direction can be estimated based on relationships between the wind speed along the different rays. This is consistent with the U.S. Department of Energy description of Doppler Lidar, which describes Lidar as providing “measurements of the line-of-sight component of air velocity” (¶1). This is consistent with the WindEye by Windar Photonics, which brochure on p.4 indicates that the angle of the wind relative to the orientation of the turbine is calculated, rather than directly measured, like the velocities along the rays. It appears that this rejection may be overcome by amending the limitation to read --performing measurements with the LiDAR sensor of wind speed along measurement beams at points in at least one vertical wind measurement plane--.

    PNG
    media_image10.png
    390
    725
    media_image10.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “the Lidar measurements” in section a). There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Part c) could provide antecedent basis. However, specification p.12 describes “construction of a LiDAR sensor measurement model” that can be carried out prior to step c), and not depending on the actual measurements in step c).
Claim 15 at part c) recites the limitation “at least one vertical wind measurement plane.” It is not clear how this/these planes relate to the “a vertical plane” of claim 15 line 1, i.e. whether the plane of line 1 must be one of these planes, or not.
Claim 15 at part e) line 1 recites the limitation “the vertical plane at the distance from the wind turbine.” It is unclear how this limitation relates to the previously recited “a vertical plane” and “at least one vertical wind measurement plane”
Claim 15 at the last line of part e) recites the limitation “the at least one vertical plane considered.” It is unclear how this limitation relates to the previously recited “the vertical plane at the distance from the wind turbine,” “a vertical plane,” and “at least one vertical wind measurement plane.” For example, it raises the question whether the velocities in multiple planes are being used to calculate an average for a single plane, or whether an average velocity is calculated for each of the at least one plane.
Claim 26 includes three recitations of “the vertical plane.” It is unclear how this limitation relates to the previously recited “the vertical plane at the distance from the wind turbine,” “a vertical plane,” and “at least one vertical wind measurement plane.”
Claim 16 at line 3 recites the limitation “the measurement.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Claim 16 depends from claim 15, which recites “measurements.” For the purpose of examination, the limitation has been interpreted as and may be corrected to --a respective one of the measurements--.
Claim 20 at line 2 recites, “with x being the longitudinal component.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Also, it is unclear what x is the longitudinal component of. It appears that this limitation can be removed because the quantities having an “X” are otherwise defined in the claim.
Claim 26 at line 3 recites the limitation “points belonging to the vertical plane.” It is unclear what constitutes “belonging.” For the purpose of examination, the limitation has been interpreted as and may be corrected to -- points within the vertical plane--. This proposed correction corresponds to the amendment made to claim 1 in the Preliminary Amendment filed 17 September 2021.
Claim 28 recites the limitation “which performs steps of the method as claimed in claim 15.” It is unclear which steps of the method are performed by the program, rendering the claim indefinite.
The remaining rejected claims are rejected for their dependence on an indefinite claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Claim 28 recites a computer program that “performs steps of the method as claimed in claim 15.” Since it is not clear which steps must be performed by the method, it appears that claim 28 does not require all of the steps of claim 28, but rather the broadest reasonable interpretation requires only any two or more steps.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 is analyzed here as representative.
According to Step 1 of the analysis, the claims are directed to a method, which is one of the four statutory categories. 
According to Step 2A Prong One of the analysis, the claim(s) recite(s) the mathematical concept of constructing a model of …LiDAR measurements, the mathematical concept of constructing a wind model accounting for spatial coherence and temporal coherence of wind speed, the mathematical concept of determining speed at predefined estimation points… by use of an adaptive Kalman filter using the model of the LiDAR measurements, the wind model, and measurements, and the mathematical concept of determining the average wind speed…. 
According to Step 2A Prong Two of the analysis, this judicial exception is not integrated into a practical application because the claim does not effect a transformation or reduction of a particular article to a different state or thing. Specifically, no particular control input is sent to the wind turbine. 
According to Step 2B of the analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements are performing measurements with LiDAR sensor of wind amplitude and direction, which is no more than an essential data gathering step required to use the mathematical concept, and does not add a meaningful limitation to the method as it is insignificant extra-solution activity.
Claims 16-26 further clarify the mathematical concepts claimed.
Although claim 27 recites “controlling the wind turbine according to the average wind speed,” this limitation is so broad that it does not appear to require a change in state of the wind turbine, and thus does not integrate the method into a practical application.
If the method claims are amended to more clearly integrate the LiDAR sensor, and more clearly indicate that the method is performed by the LiDAR sensor or other hardware, it may be possible to overcome the 101 rejection of claims 15-27 by arguing that the performance of the LiDAR sensor or other components are improved, as described in Specification p.17, and thus the claim as a whole amounts to significantly more than the judicial exception. According to MPEP 2106.05(a) §1, “It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016). Thus, it is important to amend to claim to clearly require performance of the method by hardware components.
Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program, which is not one of the four statutory categories. This rejection may be overcome by amending the claim to read, in part --A computer program product comprising a non-transitory computer readable medium having code instructions stored thereon, which code instructions perform…--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipate by Couchman (US 2013/0094961).
Regarding claim 15, Couchman discloses:
A method of determining the average wind speed in a vertical plane with a LiDAR sensor positioned on a wind turbine, comprising steps of:
a) constructing a model of the LiDAR measurements (¶49 “compute one or more of the axial wind speed, lateral wind speed, absolute wind speed, and/or the wind direction”);
b) constructing a wind model accounting for spatial coherence and temporal coherence of wind speed (¶62 “fluctuations about a mean flow may simply be advected downstream” describes flow as it relates to both time and position);
c) performing measurements with LiDAR sensor of wind amplitude and direction in at least one vertical wind measurement plane spaced a distance from the wind turbine (¶39, ¶44, ¶45);
d) use of an adaptive Kalman (¶69, ¶65-67) filter using the model of the LiDAR measurements, the wind model, and measurements (see Fig 9, multiple inputs to observer compensator 920); and…
Couchman does not disclose:
determining speed at predefined estimation points in space upstream from the wind turbine by [the Kalman filter]
e) determining the average wind speed in the vertical plane at the distance from the wind turbine by use of the wind speeds determined for the predefined estimation points within the at least one vertical plane considered.
Regarding claim 28, Couchman discloses:
A computer program product (¶8, ¶71 processor inherently has appropriate programming because it is performing the steps) comprising code instructions which performs (2 or more) steps of the method (steps a-c) as claimed in claim 15, when the program is executed on at least one of a control and diagnosis unit of the wind turbine.

Allowable Subject Matter
All claims are rejected under U.S.C. 112(a) and U.S.C. 112(b), and claims 15-28 are rejected under U.S.C. 101. However, claims 15-27 and 29-30 are not anticipated nor rendered obvious by the prior art. The nearest prior art is discussed here:
Bayon (US 2015/0145253)
Regarding claim 1, Bayon discloses:
A method of determining the average wind speed in a vertical plane with a LiDAR sensor positioned on a wind turbine, comprising steps of:
a) constructing a model of the LiDAR measurements (¶99);
b) constructing a wind model (¶71-¶83) accounting for spatial coherence (¶80) and temporal coherence of wind speed (¶82);
c) performing measurements with LiDAR sensor of wind amplitude and direction (insofar as it is understood) in at least one vertical wind measurement plane (AM, ¶67) spaced a distance from the wind turbine;
d) determining speed at [a] predefined estimation point (¶33, ¶67)
Bayon does not disclose:
[multiple] predefined estimation points (although Fig 4 suggests two measurement points)…
use of an adaptive Kalman filter…
 and
e) determining the average wind speed in the vertical plane at the distance from the wind turbine by use of the wind speeds determined for the predefined estimation points within the at least one vertical plane considered.
Bayon is concerned with calculating a wind speed at the rotor, rather than upstream of the rotor.
Couchman (US 2013/0094961)
Regarding claim 15, Couchman discloses:
A method of determining the average wind speed in a vertical plane with a LiDAR sensor positioned on a wind turbine, comprising steps of:
a) constructing a model of the LiDAR measurements (¶49 “compute one or more of the axial wind speed, lateral wind speed, absolute wind speed, and/or the wind direction”);
b) constructing a wind model accounting for spatial coherence and temporal coherence of wind speed (¶62 “fluctuations about a mean flow may simply be advected downstream” describes flow as it relates to both time and position);
c) performing measurements with LiDAR sensor of wind amplitude and direction in at least one vertical wind measurement plane spaced a distance from the wind turbine (¶39, ¶44, ¶45);
d) use of an adaptive Kalman (¶69, ¶65-67) filter using the model of the LiDAR measurements, the wind model, and measurements (see Fig 9, multiple inputs to observer compensator 920); and…
Couchman does not disclose:
determining speed at predefined estimation points in space upstream from the wind turbine by [the Kalman filter]
e) determining the average wind speed in the vertical plane at the distance from the wind turbine by use of the wind speeds determined for the predefined estimation points within the at least one vertical plane considered.
According to the specification at p.17, the claimed method offers the following advantages:
It is thus possible to determine the evolution of the wind speed over a long distance upstream from the wind turbine, which also allows the accuracy of the average wind speed determination to be improved. 
The wind speed measurement can be performed in several measurement planes (whose measurement distances are not imposed by the method according to the invention) to facilitate wind speed determination, which allows the user of the LiDAR sensor to freely parametrize the LiDAR sensor. 
[The system] allows to measure the projection of the wind speed at several distances, simultaneously, for a given beam. It is thus possible to obtain, for example, 10 successive distances between 50 m and 400 m, at a sampling rate of the LiDAR sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/
Primary Examiner, Art Unit 3745